DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Species III, Fig. 4A - 4B, claims 1, 2, 6, 7, 9, and 10 in the reply filed on 12/19/21 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The non-elected claims 3-5, 8, and 11 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1, 2, 6, 7, 9, and 10 follows.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joined part”  (claims 1 and 2)1 and “vehicle body” (claim 9) must be shown and reference number(s) provided therefor, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Specification

The disclosure is objected to because of the following informalities: reference numbers for the “joined part” and “vehicle body” should be provided (see the drawings objection above).  
Furthermore, there are ungrammatical clauses present, e.g., “the cooler main body is possibility [sic] damaged” (last line of [0004])’ “Therefore, the broken part due to the external force can be further accurately determined to be the sealed portion” ([0038], lines 12-13), etc. 
Appropriate corrections are required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the carefully review the entire disclosure and amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 9, and 10, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the limitations: “a joined part between the coolant input/output portion and the main body has a joining strength lower than a strength of the main 
The aforementioned limitations are lacking adequate support in the original disclosure. For example, in relation to the embodiment depicted on Figs. 4A and 4B (elected Species III), the specification teaches exactly the opposite, i.e., “The reinforcing member 5 is configured as a member to reduce stress especially acting on the sealed portion when the external force is input to the coolant input/output portion 22” ([0033], emphasis added); “the reinforcing member 5 allows reducing the displacement of the coolant input/output portion 22 caused by the external force within a predetermined range. Accordingly, a possibility of a breakage of the sealed portion can be reduced and durability of the entire cooler 2 can be improved” ([0037], emphasis added). Accordingly, the specification teaches that the reinforcing member 5 is preventing the breakage of the joined part (sealed portion), thus contradicting to the scopes of the independent claims 1 and 2. The remaining depended claims have been also rejected along with said independent claims 1 and 2, since they inherit aforementioned problems of said independent claims and fail to provide any additional clarity.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/ 0152987 to Ishikawa (cited in IDS).
Regarding claim 1, Ishikawa discloses a power converter (see [0026]) comprising: a power converter circuit (see [0026]) configured to convert input electric power into DC power or AC power; a cooler on which the power converter circuit is placed to cool the power converter (second cooler 15 for cooling off the reactor 72 and the smoothing capacitor 71, there is also a first cooler 20 configured to cool off the switching element and the diode); and a cover member (housing 12a + cover) that houses the power converter circuit between the cooler (second cooler 15) and the cover member, wherein the cooler includes: a main body (housing 12b, that is, the second cooler 15); a coolant flow passage (passage 19, see Figure 3) formed inside the main body, a coolant being circulatable through the coolant flow passage (see [0029]); and a coolant input/output portion coupled to the coolant flow passage, the coolant input/output portion including a coolant introduction pipe and a coolant discharge pipe, the coolant (The refrigerant is led to the housing 12b (that is, the second cooler 15) via the joint pipe 30 and the outer refrigerant pipe 40. Inside the second cooler 15, a passage 19 (see FIG. 3) for the refrigerant is provided at a position right under the reactor 72 and the capacitor 71 provided in the housing 12a. While the refrigerant passes through the passage 19, the reactor 72 and the capacitor 71 are cooled off. Eventually, the refrigerant is discharged from a refrigerant discharge pipe 79
connected to the other through hole 77 provided in the housing 12b, see [0029]), and the coolant input/output portion is joined to the main body and a joined part between the coolant input/output portion and the main body has a joining strength lower than a strength of the main body (Given the particular joining construction discussed in [0038] and shown in Figure 4 with the pipe 40 made of resin, see [0039], it may implicitly be assumed that the joined part between the coolant input/output portion and the main body has a joining strength lower than a strength of the main body).
Regarding claim 2, Ishikawa discloses a power converter (see [0026]) comprising: a power converter circuit (see [0026]) configured to convert input electric power into DC power or AC power; a cooler on which the power converter circuit is placed to cool the power converter (second cooler 15 for cooling off the reactor 72 and the smoothing capacitor 71, there is also a first cooler 20 configured to cool off the switching element and the diode); and a cover member (housing 12a + cover) that houses the power converter circuit between the cooler (second cooler 15) and the cover member, wherein the cooler includes: a main body (housing 12b, that is, the second cooler 15); a coolant flow passage (passage 19, see Figure 3) formed inside the main body, a coolant being circulatable through the coolant flow passage (see [0029]); (The refrigerant is led to the housing 12b (that is, the second cooler 15) via the joint pipe 30 and the outer refrigerant pipe 40. Inside the second cooler 15, a passage 19 (see FIG. 3) for the refrigerant is provided at a position right under the reactor 72 and the capacitor 71 provided in the housing 12a. While the refrigerant passes through the passage 19, the reactor 72 and the capacitor 71 are cooled off. Eventually, the refrigerant is discharged from a refrigerant discharge pipe 79 connected to the other through hole 77 provided in the housing 12b, see [0029]), and the coolant input/output portion is joined to the main body and a joined part between the coolant input/output portion and the main body is broken prior to the main body when an external force is input to the coolant input/output portion (Given the particular joining construction discussed in [0038] and shown in Figure 4 with the pipe 40 made of resin, see [0039], it may implicitly be assumed that the joined part between the coolant input/output portion and the main body is broken prior to the housing 12b when an external force is input to the coolant input/output portion).
Alternatively, regarding claims 1 and 2, it was known before the effective filing date of the claimed invention to select known materials with different strengths to implement various components of the cooling arrangements. Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any suitable known materials with desired strength to implement the joined part and main body of Ishikawa so as to achieve strengths thereof as claimed, in order to protect In re Leshin, 125 USPQ 416. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., of the materials’ strengths) involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., of desired braking force) effective variable (i.e., material’s strength) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 1, 2, 6, 7, 9, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-64724 to Hotta et al. (hereafter “Hotta”, cited in IDS).
Regarding claim 1, Hotta discloses (see English translation of record) a power converter comprising: a power converter circuit configured to convert input electric power into DC power or AC power (see [0055] and Figures 2-4); a cooler on which the power converter circuit is (cooler 32, see [0061]); and a cover member that houses the power converter circuit between the cooler and the cover member (cover member 60, see [0061] and Figures 1, 3-4), wherein the cooler includes: a main body; a coolant flow passage formed inside the main body, a coolant being circulatable through the coolant flow passage (see [0054], [0064]); and a coolant input/ output portion coupled to the coolant flow passage, the coolant input/output portion including a coolant introduction pipe and a coolant discharge pipe, the coolant introduction pipe introducing the coolant from outside the cooler, the coolant discharge pipe discharging the coolant to outside the cooler, and the coolant input/output portion is joined to the main body and a joined part between the coolant input/output portion and the main body has a joining strength lower than a strength of the main body (Given the disclosed joining constructions, see Figures 5-11 with the formation member 70 and the connection member 80 made of resin, see [0067] and [0086], and a rigid metal, see [0057], cooler body as for instance disclosed in Figure 4, it may implicitly be assumed that the joined part between the coolant input/ output portion and the main body has a joining strength lower than a strength of the main body).
Regarding claim 2, Hotta discloses (see English translation of record) a power converter comprising: a power converter circuit configured to convert input electric power into DC power or AC power (see [0055] and Figures 2-4); a cooler on which the power converter circuit is placed to cool the power converter (cooler 32, see [0061]); and a cover member that houses the power converter circuit between the cooler and the cover member (cover member 60, see [0061] and Figures 1, 3-4), wherein the cooler includes: a main body; a coolant flow passage formed inside the main body, a coolant being circulatable through the coolant flow passage (see [0054], [0064]); and a coolant input/ output portion coupled to the coolant flow passage, the coolant (Given the disclosed joining constructions, see Figures 5-11 with the formation member 70 and the connection member 80 made of resin, see [0067] and [0086], and a rigid metal, see [0057], cooler body as for instance disclosed in Figure 4, it may implicitly be assumed that the joined part is broken prior to the main body when an external force is input to the coolant input/output portion).
Alternatively, regarding claims 1 and 2, it was known before the effective filing date of the claimed invention to select known materials with different strengths to implement various components of the cooling arrangements. Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any suitable known materials with desired strength to implement the joined part and main body of Hotta so as to achieve strengths thereof as claimed, in order to protect components of the cooler from being damaged when large external forces are applied to the pipes of the input/output portion and also in order to achieve desired mechanical and thermal characteristics of the device, while not exceeding targeted production cost thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See  In re Leshin, 125 USPQ 416. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., of the materials’ In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., of desired braking force) effective variable (i.e., material’s strength) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claims 6, 7, 9, and 10, Hotta discloses that the cooler includes a plate-shaped reinforcing member 40, 41, the reinforcing member having conducting propertied and is grounded to a vehicle body (see [0065], [0110] and Figures 1-3), covering at least a part of the coolant input/output portion (main body part 41, see [0050], the cooler 32 is being fixed to the
support part 43 formed in the four corners of the main-body part 41, see also [0053] and Figures 3 and 4), wherein predetermined clearances are provided between the coolant input/output portion and the reinforcing member 41 in a surface direction of the cooler 32 and a direction perpendicular to the surface direction (Figure 3 clearly shows the above clearances).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because of the teachings of various liquid cooling arrangements for electronic devices, wherein said cooling arrangements employ cooling tubing and pipes interconnected with cold . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “joined part”, especially in relation to the embodiment depicted on Figs. 4A and 4B (elected Species III), must be shown.